The costs of this Court, through inadvertence, were assessed against the appellant instead of the unsuccessful appellee. This clerical error will be corrected without the necessity of a rehearing. Act No. 229 of 1910, § 2, Dart's Statutes, Vol. 1, Sec. 1977, and Reconstruction Finance Corp. v. Mickelberry et al., 189 La. 105, 179 So. 49. Accordingly, our decree is amended and it is now ordered that the appellee pay the costs of this Court. In all other respects, our original decree is correct. *Page 56